Citation Nr: 0820602	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-04 813	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
eye injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a jaw 
injury.  

3.  Entitlement to service connection for a left ankle 
disorder, including arthritis.  

4.  Entitlement to service connection for a right ankle 
disorder, including arthritis.  

5.  Entitlement to service connection for a right leg 
disorder, including arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
February 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Evidence received since the RO's February 2001 denial of 
service connection for residuals of a left eye injury and 
March 1948 denial of service connection for residuals of a 
jaw injury is duplicative or cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate these claims.  

2.  The veteran does not have current diagnoses of a left 
ankle disorder, right ankle disorder, and right leg disorder.


CONCLUSIONS OF LAW

1.  The RO's February 2001 decision denying service 
connection for residuals of a left eye disorder and March 
1948 decision denying service connection for residuals of a 
jaw injury are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).  
 

2.  New and material evidence has not been received since 
those February 2001 and March 1948 rating decisions to reopen 
these claims for service connection for residuals of a left 
eye injury and for residuals of a jaw injury.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran does not have a left ankle disorder due to a 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  The veteran does not have a right ankle disorder due to a 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

5.  The veteran does not have a right leg disorder due to a 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of 
letters dated in January 2004, May 2004, and April 2005, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that, with the exception of the veteran's 
claim for a right ankle disability, the RO issued a VCAA 
notice letter prior to the adverse determination on appeal - 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  The January 2004 VCAA letter 
does not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claims. Id. at 120-21.  
However, the May 2004 VCAA letter, which pertained 
specifically to the veteran's right ankle claim, and the 
April 2005 VCAA letter, which was specific to all claims on 
appeal, did make the specific request, and, in any event, 
VA's Office of General Counsel has indicated requiring VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
initial January 2004 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

The Board notes that the veteran was not informed that 
downstream disability ratings and effective dates would be 
assigned if his claims were granted.  However, since the 
veteran's claims for service connection for a left ankle 
disability, a right ankle disability, and a right leg 
disability are being denied, no disability ratings or 
effective dates will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The actual notices provided by the VA are clear and pertinent 
to the veteran's contentions, such that a reasonable person 
could understand what was required to prove the service 
connection claim.  In fact, the veteran actively submitted 
evidence to support his claims.  He then indicated he had no 
further evidence to submit in April 2005.  

Therefore, any deficiency with VCAA notice did not affect the 
essential fairness of the adjudication, as the veteran 
clearly understood his rights under the VCAA.  Overall, to 
the extent that the VA, under Sanders, may have erred in the 
content and timing of VCAA notices, all things considered, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).

With regard to the veteran's left eye and jaw injury claims, 
the January 2004 VCAA notice letter informed the veteran of 
what constituted new and material evidence.  The veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must relate to an 
unestablished fact necessary to substantiate his claims.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Since providing the veteran additional VCAA notice in May 
2004, the RO readjudicated the veteran's claims in the 
January 2005 statement of the case (SOC).  After providing a 
VCAA follow-up letter in April 2005, the RO readjudicated the 
veteran's claims a second time in the April 2005 supplemental 
statement of the case (SSOC).  This is important to note 
because the Federal Circuit Court has held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examination from March 1948.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the most 
recent April 2005 VCAA notice, the veteran indicated he had 
no other information or evidence to submit.  So as there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A. 

The Board notes that etiological opinions have not been 
obtained for the veteran's left ankle, right ankle, and right 
leg disabilities.  However, the Board finds that the 
evidence, discussed below, which indicates that the veteran 
did not receive treatment for the claimed disorders during 
service, and that he does not have current diagnoses for the 
claimed conditions, or that there is any competent medical 
evidence showing or indicating a nexus between service and 
the disorders at issue, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2007).  As service 
and post-service medical records provide no basis to grant 
this claims, and provide evidence against the claims, the 
Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The veteran does not have current diagnoses 
for the claimed conditions.  Therefore, the first requirement 
set forth in McLendon is not met.      

New and Material Evidence Claims

In January 1948, the RO denied the veteran's claim for 
service connection for a jaw injury.  In March 1948, the RO 
denied the veteran's claim for service connection for 
residuals of a left eye injury and once again denied his 
claim for service connection for a jaw injury.  The veteran 
did not appeal these decisions.  Therefore, the decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d) (2007); 38 C.F.R. § 20.200, 20.302, 20.1103 (2007).  
In a February 2001 rating decision, the RO denied the 
veteran's claim for residuals of a left eye disability 
because new and material evidence had not been submitted.  
The veteran submitted a timely Notice of Disagreement (NOD) 
and the RO sent him a SOC in December 2002.  The veteran's 
May 2003 substantive appeal was untimely, and the appeals 
process was terminated.  The February 2001 RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d) (2007); 38 C.F.R. § 20.200, 20.302, 20.1103 (2007).  
This, in turn, means there must be new and material evidence 
submitted after the final decisions in order to reopen the 
claims and warrant further consideration of them on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the March 1948 and February 2001 RO 
decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claims in November 2003.  Therefore, 
under the revised standards (effective for petitions to 
reopen filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence received since the March 1948 denial of 
service connection for a jaw injury consists of duplicates of 
service medical records (SMRs), a copy of the veteran's 
marriage certificate, and the evidence listed below.  

Evidence received since the February 2001 denial of service 
connection for residuals of a left eye injury consists of 
duplicate SMRs, VA treatment records, a January 2003 
statement from the veteran's friend J. L, and a July 2001 
statement from Dr. A. G. pertaining to the veteran's eyes.  

With the exception of the duplicate SMRs, all the evidence 
listed above is new, in that it has not been submitted to VA 
before.  However, the Board finds that the evidence is not 
new and material because it does not relate to unestablished 
facts necessary to substantiate the claims.  38 C.F.R. 
§ 3.156(a).  Specifically, none of the evidence received 
indicates that the veteran's disabilities were incurred 
during, or aggravated by, his military service from March 
1946 to February 1947, over 50 years ago.  

VA treatment records show that the veteran has current 
diagnoses of low vision in his left eye, cataracts, 
maculopathy, and macular pucker/epiretinal membrane.  This 
evidence is not material because it simply shows that the 
veteran currently has a left eye disability.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are insufficient 
to reopen claim for service connection based on new and 
material evidence).

While the veteran is competent to relate his symptoms to a 
physician, the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  

While the veteran's friend, J. L., is competent to describe 
his observations of the veteran's symptoms, such as facial 
injures and poor vision, his January 2003 statement is not 
material to the veteran's claim because J. L. is not 
competent to provide a medical opinion as to the cause of the 
veteran's symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

In July 2001, the veteran's private optometrist, Dr. A. G., 
submitted a letter stating that the veteran's left eye 
problems were caused by an in-service accident.  Dr. A. G.'s 
letter is not material because his opinion is based upon the 
veteran's reported history. In Elkins v. Brown, 5 Vet. App. 
474 (1993), the Court determined, in part, that two private 
nexus opinions were not "material" with respect to reopening 
a claim for service connection because there was no 
indication that either physician had established the nexus on 
a basis separate from the veteran's reported medical history 
during his military service, which was unsupported by 
clinical findings. 

The new medical treatment records do not pertain to the 
veteran's jaw injury.  

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for residuals of a 
left eye injury and a jaw injury.  The claims are not 
reopened.  38 U.S.C.A. § 5108.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply, and the petition to reopen the claims must be denied.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The medical evidence of record does not 
show any diagnosis of or treatment for a right ankle or right 
leg disability.  Therefore, these claims must be denied.  

The medical treatment records show diagnoses of left-sided 
pain and left leg pain.  This could include pain in the 
veteran's left ankle.  However, a diagnosis of pain is not 
sufficient for VA disability purposes.  Pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As the veteran does not have current diagnoses for the 
claimed disabilities, the claims for service connection must 
be denied.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claims - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

As new and material evidence has not been submitted, the 
claim for service connection for residuals of a left eye 
injury is not reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for a jaw injury is not 
reopened.  

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a right leg disability is denied.  


`

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


